
	
		I
		112th CONGRESS
		2d Session
		H. R. 6643
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2012
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title 31, United States Code, to provide
		  authority to increase the debt limit when an Act of Congress provides budget
		  authority or reduces revenues, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Fiscal Cliffs Act of
			 2012.
		2.FindingsThe Congress finds that—
			(1)Congress has been granted exclusive
			 authority for the collecting and appropriating of revenue in Article I of the
			 Constitution.
			(2)Any increase in
			 the public debt limit is necessary in response to obligations and reduced
			 revenue authorized by Congress.
			(3)Stability and
			 predictability in the full faith and credit of the United States are critical
			 to economic security.
			(4)World markets are
			 sensitive to the fiscal affairs of the United States given its role as a global
			 leader and its status as the wealthiest nation.
			3.Change in public
			 debt limit when Act of Congress provides budget authority or reduces
			 revenuesSubsection (b) of
			 section 3101 of title 31, United States Code, is amended—
			(1)by striking
			 The face amount and inserting (1) The face
			 amount;
			(2)by inserting
			 (increased or decreased, as necessary, by the applicable amount)
			 after $14,294,000,000,000; and
			(3)by adding at the
			 end the following:
				
					(2)(A)For purposes of
				paragraph (1), the Secretary of the Treasury shall determine the applicable
				amount after the enactment of any Act of Congress that provides budget
				authority (as defined in section 3(2) of the Congressional Budget Act of 1974
				(2 U.S.C. 622(2))) or reduces revenues and shall publish such amount in the
				Federal Register.
						(B)For purposes of subparagraph (B), the
				term applicable amount means the amount determined by the
				Secretary of the Treasury to be required to meet existing
				commitments.
						.
			
